Appeal from a *1096judgment of the County Court of Saratoga County (Scarano, J.), rendered November 16, 2012, convicting defendant upon her plea of guilty of the crime of driving while intoxicated and harassment in the second degree (three counts).
Defendant pleaded guilty to driving while intoxicated as well as three counts of aggravated harassment in the second degree and waived her right to appeal. In accordance with the plea agreement, she was sentenced to an aggregate term of 2 to 6 years in prison. She now appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel’s brief, we agree. Therefore, the judgment is affirmed and counsel’s request is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Peters, P.J., Lahtinen, McCarthy and Rose, JJ., concur.
Ordered that the judgment is affirmed, and application to be relieved of assignment granted.